

116 HR 2317 IH: Peter J. McGuire Labor Day Landmark Act
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2317IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Mr. Norcross introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Peter J. McGuire Memorial and Peter J. McGuire Gravesite located in Pennsauken,
			 New Jersey, as a National Historic Landmark, and for other purposes.
	
 1.Short titleThis Act may be cited as the Peter J. McGuire Labor Day Landmark Act. 2.FindingsCongress finds the following:
 (1)Peter J. McGuire joined the Cabinet Makers Union of New York in 1872 and, recognizing the need for one international union of wood workers, called for and led a convention of carpenters and joiners in Chicago in 1881 that formed the Brotherhood of Carpenters and Joiners which became the United Brotherhood of Carpenters and Joiners of America in 1888.
 (2)The Brotherhood of Carpenters and Joiners elected McGuire its first general secretary and retained him in that position for twenty years.
 (3)McGuire was a leader in convincing skeptical, locally minded union activists around the United States that a national labor federation was not only necessary, but also possible.
 (4)McGuire co-founded with Samuel Gompers the Federation of Organized Trades and Labor Unions and, in 1886, reorganized it into the American Federation of Labor.
 (5)McGuire served variously as the American Federation of Labor secretary and vice president between 1886 and 1900.
 (6)McGuire successfully led the fight for the eight-hour day in 1890. (7)In 1882, McGuire proposed that one day in the year be designated as Labor Day, a proposal that was adopted first by a number of States and then as the first Monday in September by an Act of Congress in 1894.
 (8)Upon McGuire’s death in 1906, the United Brotherhood of Carpenters and Joiners commissioned from M.C. Lyons and Sons, Camden, and had installed a massive granite multistage headstone on McGuire’s gravesite in the Arlington Cemetery at 1629 Cove Road, Pennsauken, New Jersey, inscribed with P.J. MCGUIRE, BORN JULY 6, 1852 DIED FEB. 18, 1906 and FOUNDER OF U.B. OF C. & J. OF A..
 (9)Beginning in 1906, each year labor leaders, political leaders, families, and working people gather at McGuire’s gravesite on Labor Day to lay wreaths and deliver speeches in tribute to McGuire and his great work.
 (10)As the anniversary of McGuire’s centennial birthday approached, the organizations he had helped to found decided to install a new memorial a short distance from McGuire’s gravesite, consisting of a central statue of McGuire embraced by a semi-circular colonnade of marble columns.
 (11)The Peter J. McGuire Memorial, completed in 1952, includes— (A)an outdoor sculpture of McGuire, made of Cherokee Georgia marble, that shows him standing with his left arm against his chest and right arm, elbow bent, at his waist, and dressed in a frock or mourning coat;
 (B)an inscription carved on front of the base of such sculpture that reads PETER J. MCGUIRE/JULY 6, 1852/FEBRUARY 18, 1906; (C)a free-standing curvilinear colonnade of six Greek Doric columns, also made of Cherokee Georgia marble;
 (D)an inscription on entablature frieze of the colonnade that reads IN MEMORY OF PETER J. MCGUIRE FOUNDER OF UBC AND FATHER OF LABOR DAY; and (E)an inscription on the base of the colonnade that reads ERECTED BY UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA 1952.
 (12)Several thousand people, many of them ordinary union members, attended the Peter J. McGuire Memorial dedication ceremony on August 9, 1952, which featured as speakers—
 (A)the president of the New Jersey Federation of Labor; (B)the mayors of Camden and Pennsauken;
 (C)General President Hutcheson of the United Brotherhood of Carpenters and Joiners; (D)the president of the American Federation of Labor, William Green;
 (E)the secretary and treasurer of the American Federation of Labor, George Meany, who later attained national significance himself; and
 (F)the United States Secretary of Labor, Maurice Tobin. (13)In 1956, when a new postage stamp dedicated to American labor was issued on Labor Day, President Dwight Eisenhower held a special ceremony at the White House in which he met with the family and descendants of McGuire.
 (14)In 2004, McGuire was admitted to the Labor Hall of Fame of the United States Department of Labor, which has since been renamed the Hall of Honor.
 (15)The New Jersey Historic Preservation Office has documented McGuire as a figure of transcendent national significance and importance in the labor history of the United States.
 (16)The landscape characteristics, physical features, overall layout, and visual appearance of the Peter J. McGuire Memorial and Peter J. McGuire Gravesite reflect a high degree of overall integrity in terms of location, design, setting, materials, and workmanship.
 (17)The sculptural representations of labor and union themes associated with McGuire’s career as an effective labor leader and organizer that embellish the Peter J. McGuire Memorial and Peter J. McGuire Gravesite are intact and well-preserved.
 (18)National political and labor leaders have made annual pilgrimages to McGuire’s gravesite since 1906 and to the Peter J. McGuire Memorial and Peter J. McGuire Gravesite every September on Labor Day or the Friday before Labor Day since 1952.
 (19)Unlike other known properties related to McGuire, the Peter J. McGuire Memorial and Peter J. McGuire Gravesite are the only properties that retain both the necessary direct association with McGuire as a person of national stature and the high level of integrity required for listing on the New Jersey Register of Historic Places and National Register of Historic Places.
 (20)The Peter J. McGuire Memorial and Peter J. McGuire Gravesite satisfy the criteria for graves of historical figures and properties that have achieved significance within the past 50 years under the following criteria consideration categories of the National Register of Historic Places—
 (A)category (c), a grave of a historical figure of outstanding importance as there is no appropriate site or building associated with McGuire’s productive life; and
 (B)category (f), a property primarily commemorative in intent if design, age, tradition, or symbolic value has invested it with its own exceptional significance.
 (21)In August 2017, the New Jersey State Historic Preservation Office certified that the Peter J. McGuire Memorial and Peter J. McGuire Grave­site are eligible for listing on the New Jersey Register of Historic Places and National Register of Historic Places.
 (22)On August 22, 2018, the Peter J. McGuire Memorial and Peter J. McGuire Gravesite were added to the New Jersey Register of Historic Places and, subsequently, on January 17, 2019, added to the National Register of Historic Places.
			3.Designation of Peter J. McGuire Memorial National Historic Landmark
 (a)DesignationThe Peter J. McGuire Memorial and Peter J. McGuire Gravesite, located in Pennsauken, New Jersey, are hereby designated as the Peter J. McGuire Memorial National Historic Landmark.
 (b)AdministrationThe United States shall not be responsible for the maintenance, operation, or administration of the Peter J. McGuire Memorial National Historic Landmark.
 (c)Cooperative agreementsThe Secretary may enter into cooperative agreements with appropriate public or private entities for providing educational and interpretive facilities and programs for the public regarding the Peter J. McGuire Memorial National Historic Landmark.
 (d)Technical and financial assistanceThe Secretary may provide technical and financial assistance to any entity with which the Secretary has entered into a cooperative agreement under subsection (c).
 (e)No effect on actions of property ownersDesignation of the Peter J. McGuire Memorial National Historic Landmark shall not prohibit any actions which may otherwise be taken by any property owners, including the owners of the Peter J. McGuire Memorial National Historic Landmark, with respect to their property.
			